Citation Nr: 0725375	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  95-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of cervical spine injury, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to February 
1986.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied a rating higher than 10 percent then in 
effect for residuals of cervical spine injury.  

An August 1996 rating decision implemented the August 1996 
Board decision granting a 20 percent rating for cervical 
spine injury residuals effective October 29, 1993.  A 
December 2003 rating decision granted a 30 percent rating for 
that disability effective October 29, 1993; it also granted 
service connection for peripheral neuropathy, bilateral upper 
extremities, as secondary to residuals of cervical spine 
injury and assigned two 10 percent ratings for that 
disability effective September 23, 2002.  In August 2005, the 
Board granted a 40 percent rating for cervical spine injury 
residuals.  In August 2005, the RO implemented the Board 
decision, and a 40 percent rating was assigned for cervical 
spine injury residuals effective October 29, 1993.  

The veteran sought further review of the Board's August 2005 
decision only to the extent that that decision denied a 
rating higher than 40 percent.  In February 2007, the U.S. 
Court of Appeals for Veterans Claims (Court) issued an order 
granting the parties' Joint Motion for Partial Remand to 
direct the Board to articulate adequate reasons and bases on 
the decision to deny a rating higher than 40 percent.   


FINDINGS OF FACT

1.  Residuals of a cervical spine injury are manifested by 
complaints primarily of persistent neck pain and limited 
mobility, and, objectively, by disability no more severe than 
as contemplated based on unfavorable ankylosis of the 
cervical spine, but symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
have not been demonstrated. 

2.  Separate evaluations have been assigned for peripheral 
neuropathy, right and left upper extremities. 

3.  Pronounced intervertebral disc syndrome -- with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief -- 
has not been demonstrated. 

4.  There is no evidence of fracture injury to the cervical 
spine vertebra.

5.  Residuals of cervical spine injury have not required 
frequent periods of hospitalization or caused marked 
interference with employment beyond that anticipated by 
schedular evaluation.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent, for 
residuals of cervical spine injury, are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59 (2006), 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5290, 5293 (2001), 5293 
(2003), 5235-5243 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a Rating Higher Than Forty Percent - 
Cervical Spine

Based on the claim adjudication history concerning cervical 
spine injury residuals as discussed in the Introduction, the 
narrow issue before the Board is whether entitlement to a 
rating higher than 40 percent is shown.  The Board need not 
address the issue of effective date for the 40 percent rating 
(October 29, 1993) assigned by the RO in August 2005 
implementing the 2005 Board decision.  The Board does, 
however, review the entire record to determine whether a 
rating higher than 40 percent may be warranted from that 
date, noting that spine disability rating criteria were 
revised effective September 23, 2002 and September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 
51,454-51,458 (2003).  The Board must, however, determine 
whether application of revised criteria would result in 
impermissible retroactivity and ensure that such application 
does not extinguish any rights or benefits the veteran had 
pre-revision.  VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. 
Reg. 25,179 (2004).  If the revised criteria are more 
favorable, then the implementation of such criteria cannot be 
earlier than the effective date of revision, as a matter of 
law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If the old 
criteria are more favorable, then VA can apply them, but only 
through the period up to the effective date of the revision.

As evident in the August 2005 rating decision, the 40 percent 
rating is now in effect for the cervical spine disability 
under Diagnostic Code 5287.  38 C.F.R. § 4.71a (2001).  The 
disability previously was rated under Diagnostic Code 5290.  
38 C.F.R. § 4.71a (2001).  

Considering first the spine disability rating criteria in 
38 C.F.R. § 4.71a (2001), with a maximum 40 percent rating in 
effect, the only Diagnostic Codes therein that may apply to 
the disability at issue and afford the veteran a higher 
schedular rating are 5285, 5286, and 5293.  

Diagnostic Code 5285 (2001), residuals of vertebra fracture, 
provides a next higher rating of 60 percent, which is 
assigned with evidence of fracture injury to the vertebra, 
without cord involvement, that results in abnormal mobility 
requiring a neck brace (jury mast).  The clinical evidence of 
record does not show that the veteran's cervical spine injury 
on which service connection is based (reported fall from a 
ladder) resulted in fractured vertebra.  In particular, 
reports of cervical spine X-rays performed various times 
since the late 1980s fail to disclose clinical impression of 
fractured cervical spine vertebra.  See, e.g., June 1996 VA 
X-ray report noting, in pertinent part, normal anatomic 
alignment of cervical spine without evidence of acute 
fracture or subluxation (italics added).  The Board does not 
find subsequent contrary clinical finding on whether the 
veteran suffered a cervical spine fracture in service.  As 
evidence of fracture injury is a common criterion for both 
the 60 and 100 percent ratings under Diagnostic Code 5285 
(2001), a higher rating is not warranted thereunder.  

Diagnostic Code 5286 (2001), is for complete bony fixation 
(ankylosis) of the spine, and assigns a 60 percent rating 
with evidence of complete bony fixation at a favorable angle.  
In this case, it is important to note that the service-
connected spinal disability, to date, is limited to the 
cervical spinal segments, and not the thoracic or lumbar 
segments.  Diagnostic Code 5286 contemplates complete bony 
fixation of the spine, without specificity as to parts of the 
spine affected, whether fixation is at a favorable or 
unfavorable angle (100 percent for the latter case).  Compare 
to Diagnostic Codes 5287, 5288, 5289 (2001), each of which 
provides for maximum ratings less than 60 percent (30 to 50 
percent) depending on the specific segments affected 
(cervical, dorsal, lumbar), and the 50 percent rating is 
available where the lumbar spine is affected.  Here, it is 
relevant that the veteran sought, and was denied, service 
connection for disability affecting other areas of the spine, 
namely, the lumbar area (herniated lumbar discs; lumbar 
degenerative disc disease).  See August 1996 Board decision; 
March 2004 rating decision.           

The Joint Motion granted by the Court was specifically for 
the Board to discuss whether a 60 percent rating could be 
assigned using Diagnostic Code 5293 (2001), which provides a 
maximum 60 percent rating with evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  In particular, the 
Board was to discuss whether the March 2005 examination 
report - with notations of "severe" muscle spasm in the 
neck, "moderate" muscle spasm in the right side of the 
cervical spine, and neurological symptoms due to nerve root 
stretching - would support the 60 percent rating.

In discussing whether the March 2005 examination findings 
support a 60 percent rating under the Diagnostic Code 5293 
rating criteria in effect prior to September 23, 2002, it is 
important to consider VAOPGCPREC 3-2000 (April 10, 2000), 
65 Fed. Reg. 33422 (2000), which held, in part, that pursuant 
to 38 U.S.C. § 7104(a), the Board's decisions must be based 
on consideration of all evidence and material of record, 
rather than merely evidence which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  In determining the 
extent of disability existing prior to a regulatory change, 
the Board may not simply ignore documents post-dating the 
regulatory change, since such documents could provide 
evidence that an increase in disability occurred at an 
earlier time.  Thus, the question is whether the March 2005 
examination findings - considered in the context of the 
record as a whole -- show that the extent of disability 
existing prior to the 2002 regulatory change supported 
assignment of a 60 percent rating under the former Diagnostic 
Code 5293.  The Board concludes that they do not.

The notation of "severe" muscle spasm in the neck is part 
of the medical history in the March 2005 examination report.  
Examination in March 2005, in contrast, revealed moderate 
spasm on the left and mild spasm on the right.  The veteran 
also reported severe, constant pain.  But pain and muscle 
spasm are not the only requirements for a 60 percent rating.  
In particular, the March 2005 examination of both upper 
extremities showed active movement against full resistance, 
and reflexes of 2 (where 2+ is normal), although sensation to 
vibration, pain, and light touch were absent and position 
sense was impaired in the entire hand.  Thus, it cannot be 
said that the examination findings support absence of 
reflexes.  

Not only do the March 2005 examination findings fail to 
support a conclusion that the extent of disability existing 
prior to the 2002 regulatory change supported assignment of a 
60 percent rating under the former Diagnostic Code 5293, the 
earlier findings also do not support assignment of that 60 
percent rating.  VA clinical records of treatment (as opposed 
to various C&P examinations performed since October 1993), 
including some dated after September 23, 2002, reflect the 
veteran's denials of muscle spasms, or other neurological 
problems like numbness or tingling.  Moreover, of those 
records, some specifically document clinical determination as 
to lack of objective evidence of muscle spasms associated 
with the cervical spine disability.  See, e g., August 2001 
and December 2002 VA clinical records.  Similarly, a VA 
examiner noted, even as long ago as in April 1994, that there 
is no evidence of paravertebral muscle spasms, even though 
there were reports of pain at that time and at other times as 
evident in numerous clinical records since then.  Also, these 
records and reports do not show absent reflexes related to 
the cervical spine disability.  This is consistent with the 
report of a registered nurse, submitted by the veteran's 
attorney in January 2003, which suggested ratings of 
40 percent under Diagnostic Codes 5290, for severe limitation 
of motion, and 5287, for unfavorable ankylosis of the 
cervical spine, but did not even suggest that findings would 
support a 60 percent rating under Diagnostic Code 5293.  

The regulation effective September 23, 2002, which revised 
Diagnostic Code 5293 (see 38 C.F.R. § 4.71a (2003)), assigned 
a 60 percent rating with evidence of incapacitating episodes 
due to intervertebral disc syndrome, having a total duration 
of minimum 6 weeks during the past 12 months, or, by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations for all 
other disabilities, whichever method results in a higher 
rating.  An "incapacitating episode" is defined, in Note 
(1) to that Code, as a "period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
Also, "chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.     

Current criteria, effective September 26, 2003, are found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Other 
than in a case where intervertebral disc syndrome is 
involved, in which case clinical evidence of whether or not 
the veteran has incapacitating episodes as a result of 
service-connected disability would be the key determinative 
factor (see Diagnostic Code 5243), the new criteria, in 
essence, evaluate spinal disability based on limitation of 
motion as measured in degrees in relation to the normal range 
of motion for the spinal area affected (cervical, 
thoracolumbar), and as well, require evaluation on based on 
associated neurological deficit (to include bowel and bladder 
impairment).  Under Diagnostic Code 5243, a maximum 60 
percent rating is assigned with evidence of intervertebral 
disc syndrome manifested by incapacitating episodes for a 
total duration of at least 6 weeks during the past 12 months.  
Also, current criteria specify that any associated objective 
neurologic abnormalities are to be rated separately from 
orthopedic manifestations, under an appropriate Code.  38 
C.F.R. § 4.71a (2006), Note (1) to Diagnostic Codes 5235-
5243.  See also Note (2), Diagnostic Code 5293 (2003).  

Based on the foregoing, what is common in the pre-revision 
and current criteria is that evaluation of spinal disability 
must consider neurological deficit specifically, in addition 
to orthopedic manifestations.  Current Diagnostic Code 5243 
(2006, intervertebral disc syndrome) and old Diagnostic Code 
5293 (38 C.F.R. § 4.71a (2003)) both require some form of 
objective, quantifiable evidence - "incapacitating 
episodes" consistent with the regulatory definition - of the 
extent of neurological manifestations, such that the longer 
the duration of "incapacitating episodes" within a one-year 
period, the higher the percentage disability rating.  The 
evidence of record, whether dated before October 29, 1993, or 
after that date, documents repeated complaints as to 
unrelenting neck pain.  It is not enough that a claimant's 
complaints of persistent pain are documented.  On this point, 
the Board is mindful that a total disability rating based on 
individual unemployability (TDIU) has been in effect since 
September 23, 2002 (see March 2004 rating decision), and 
that, with the assignment of a 40 percent rating for cervical 
spine injury residuals, and two 10 percent ratings for 
associated neuropathy affecting the arms, the cervical spine 
injury residuals currently represent a significant portion of 
the combined 70 percent rating now in effect and on which 
TDIU is based.  Nonetheless, the Board does not find in the 
clinical records evidence of "incapacitating episodes" 
consistent with the definition of that term for the requisite 
duration to warrant a rating higher than 40 percent under 
Diagnostic Code 5293 (2003) or Diagnostic Code 5243 (2006).  
Also on this point, clinical records fail to show 
neurological deficit specifically manifested by bowel or 
bladder impairment associated with the cervical spine 
disability.  As recently as in March 2005, during the last VA 
compensation and pension (C&P) examination, the veteran 
reportedly denied urinary or fecal incontinence, and the 
Board does not find complaints or clinical evidence to the 
contrary dated before then.         

That said, as to the C&P examiner's March 2005 notation of 
"neurologic symptoms due to nerve root stretching," that 
language is found in Note (5) to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Note (5) provides: 

For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line 
of vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) 
always represents favorable ankylosis.  
[italics supplied.]     

The March 2005 examination report also provides that, 
although the veteran's gait and head position are normal, 
posture is in a stooped, fixed or ankylosed (in flexion) 
position.  The examiner specified that the extent of cervical 
spine ankylosis is "part."  (It is noted that radiology 
evidence indicates fusion at C5-6.  See, e.g., September 1999 
VA X-ray report.)  Thus, it appears that the veteran does not 
have unfavorable ankylosis of the cervical spine, at least 
based on March 2005 evidence  considered within the context 
of the specific language in Note (5), because the entire 
cervical spine is not shown to be ankylosed.  Unfavorable 
ankylosis of the entire cervical spine is assigned a 40 
percent rating, but not higher, under current rating 
criteria.  Note that a 30 percent rating is assigned for 
favorable ankylosis of the entire cervical spine.  As noted 
earlier, in order to assign an even higher rating under 
current criteria based on limitation of motion (as pertinent 
to this case, ankylosis of cervical spine), more severe 
manifestations throughout the spine (entire thoracolumbar 
spine or entire spine) must be found.  See current criteria 
for 50 and 100 percent ratings; prior discussion as to denial 
of service connection for lumbar disability; old Diagnostic 
Code 5287 (2001) (30 percent assigned for favorable cervical 
spine ankylosis; 40 percent assigned for unfavorable 
ankylosis).  Finally on this point, the Board is mindful of 
the January 2003 report of private registered nurse R.B.'s 
opinion submitted to support both a higher cervical spine 
disability rating and service connection for lumbar 
disability, in which she said, reportedly on consultation 
with a medical doctor, that range-of-motion measurements as 
found on VA examination in September 2000 should be 
considered severe enough to warrant a finding of unfavorable 
ankylosis.  But, notwithstanding the March 2005 evidence and 
Note (5), the Board did assign, in 2005, a 40 percent rating 
which the criteria (2001, 2006) associate with unfavorable 
ankylosis.    


Also, even if the Board were to consider range-of-motion 
measurements specifically, taking into account factors like 
fatigability, weakness, incoordination, and pain on motion, 
consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59 (2006), noting 
that counsel seems to be asserting that the March 2005 C&P 
examination findings are most favorable to a rating higher 
than 40 percent, a higher rating is not warranted.  In March 
2005, even with partial cervical ankylosis, range of motion 
measurements for the cervical spine (flexion 25-35 degrees 
with pain at 25 degrees; extension "20 to 10" degrees with 
pain at 20 degrees; zero degrees for lateral flexion and 
rotation, left and right) are consistent with current 
criteria for a 30 percent rating, at maximum.  For instance, 
a 30 percent rating is assigned for forward flexion limited 
to 15 degrees, and here, flexion was possible beyond that 
point in March 2005.  And, although evidence of, for 
instance, mild kyphosis; mild to moderate spasm; moderate 
guarding; severe pain on motion; mild weakness, was noted in 
March 2005, such findings seem to be most commensurate to 
criteria for a 20 percent rating (muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis).  Even some of the manifestations for a 20 
percent rating are not demonstrated, such as abnormal gait, 
or "severe" guarding or spasm.  Furthermore, the C&P 
examiner said, even based on March 2005 clinical findings 
which the veteran asserts favor a rating higher than 40 
percent, that there is no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  See also September 2003 VA "brain and spinal 
cord" and "spine" examination reports, noting that the 
veteran has impaired ability to execute skilled movements 
smoothly and that his pain limits function during flare-ups 
upon repeated turning movements of the neck, but that there 
is no evidence of weakened movement or easy fatigability; 
September 2000 C&P examination report documenting range-of-
motion measurements that would not support a rating higher 
than 40 percent under current criteria, which, unlike 
criteria in effect in 2000, do provide more objective means 
to gauge the extent of limitation of motion as opposed to 
more subjective, vague terms like "severe" or "moderate" 
(old Diagnostic Code 5290); and February 28, 2003 private 
clinical record documenting "full ROM [range of motion]" in 
the neck.         

With the foregoing in mind, even if the Board were to view 
the evidence in March 2005 and on other dates, particularly 
as to complaints of persistent pain and how pain affects 
motion and functioning over the course of this appeal, as 
favorably as possible consistent with pertinent regulations 
and DeLuca, the Board does not find sufficient bases to 
conclude that the cervical spine disability is most 
commensurate to a 60 percent rating or higher.  

The Board also has considered whether this case warrants 
referral for extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1) (2006).  The evidence does not suggest that the 
cervical spine disability produces such an exceptional or 
unusual disability picture as to render impractical the 
applicability of the regular schedular standard and thereby 
warrant the assignment of an extraschedular evaluation.  The 
evidence does not show that the veteran has been confined or 
hospitalized due to severity of the cervical spine 
disability.  TDIU is in effect, as discussed above, and that 
is pertinent on the issue of whether and to what extent the 
cervical spine disability interferes with employment for the 
purposes of extraschedular evaluation.  However, it also is 
noted that TDIU is based on multiple disabilities not limited 
to the cervical spine disability residuals now at issue and 
on combined schedular rating requirements that are met based 
on the cervical spine disability residuals as well as other 
non-musculoskeletal disabilities (genital herpes; dysthymic 
disorder).  Moreover, although the veteran has reported 
interference with his employment (difficulty in turning his 
neck and operating a motor vehicle), the 40 percent schedular 
rating anticipates interference with employment.  And, the 
veteran's own statements tend to be contrary to a conclusion 
that cervical spine disability alone is so severe such that 
extraschedular rating is warranted.  See, for example, 
December 2002 and May 2003 VA outpatient care treatment 
records documenting the veteran's claim that he cannot work 
due to neck and low back pain.  Accordingly, the Board 
concludes that referral for extraschedular rating is not 
warranted.  

In conclusion, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a schedular 
rating higher than 40 percent for cervical spine injury 
residuals (neuropathic manifestations affecting the upper 
extremities are rated separately and not the subject of this 
decision).  There is no reasonable doubt to be resolved.  
38 C.F.R. § 4.3 (2006).  


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal was perfected before enactment of the law requiring 
the notice described above.  In such a case, VA failure to 
provide such notice prior to issuing the rating decision on 
appeal cannot be error where no such notice was required.  
What the veteran is entitled to is compliant notice and 
process during the appeal period.  See Pelegrini v. Principi, 
18 Vet. App. at 120.  The Board finds that such notice was 
given during the appeal and it finds no material prejudice 
occurred due to any notice defect, including that associated 
with timing of the notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In February 2002, July 2003, December 2004, and February 
2005, VA sent the veteran letters informing him that 
increased evaluation requires evidence showing worsened 
disability due to cervical spine injury, and that, if he 
identifies the sources of evidence pertinent to his extent of 
his cervical spine disability, then VA would assist him in 
securing the items from those sources.  The veteran was told 
that he is ultimately responsible for substantiating his 
claim with evidence not in federal custody notwithstanding 
VA's duty to assist.  He also was advised that he may submit 
any evidence in his possession if he believes it might 
pertain to his claim.  All of the aforementioned notices were 
sent to the veteran before the Board's August 2005 decision 
that was favorable to the veteran to the extent that the 
Board granted a 40 percent rating.  Before August 2005, and 
in the Board's August 2005 decision, the veteran was advised 
of the specific rating criteria that apply to his case.  The 
veteran has been represented by an attorney throughout this 
appeal.  It is more than reasonable under the circumstances 
of this case, including action taken by the veteran and his 
counsel after August 2005, and as evident in the brief filed 
with the Court and the Joint Motion, that the veteran, as 
represented by counsel, is on notice as to what the evidence 
must show to warrant a rating even higher than the 40 percent 
as assigned in August 2005.  After the Joint Motion was filed 
and the Court ordered the Board to articulate adequate 
reasons and bases for denying in 2005 a rating higher than 40 
percent, the veteran, through his counsel, stated, in July 
2007, that he has no additional evidence to submit and asked 
that the Board readjudicate his appeal expeditiously.  Under 
the circumstances of this case, the Board finds no basis to 
conclude that material prejudice occurred due to any 
substantive notice defect, including that associated with 
timing of the notice.            

The Board is aware that the veteran was not provided notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  However, the issue now addressed by the 
Board is narrow - whether a rating higher than 40 percent is 
warranted.  The claim for service connection for residuals of 
neck injury was substantiated long ago.  With the Board's 
denial of a rating higher than 40 percent in this decision, 
there can be no prejudice on the issue of effective date.  
And, as stated, the veteran has been notified of specific 
rating criteria that apply to his disability.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records and 
VA medical examination findings appropriate to evaluating 
this claim.  Despite appropriate notice during the appeal as 
discussed above, neither the veteran, nor his attorney, has 
identified sources of additional, pertinent evidence that is 
missing from the record.  Based on the foregoing, the Board 
concludes that VA's duty to assist was met.  It is not 
precluded from deciding this case based on the evidence of 
record.    


ORDER

An increased disability rating for residuals of cervical 
spine injury, currently evaluated as 40 percent disabling, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


